UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) 119 Washington Avenue, Suite 504, Miami Beach, FL (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 6/30 Date of reporting period: year-ended 6/30/14 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1. PROXY VOTING RECORD: Vote Summary FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 16-Jul-2013 ISIN US35671D8570 Vote Deadline Date 15-Jul-2013 Agenda 933842230 - Management Total Ballot Shares Last Vote Date 12-Jul-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTORS Management 1 RICHARD C. ADKERSON For 0 0 0 2 ROBERT J. ALLISON, JR. For 0 0 0 3 ALAN R. BUCKWALTER, III For 0 0 0 4 ROBERT A. DAY For 0 0 0 5 JAMES C. FLORES For 0 0 0 6 GERALD J. FORD For 0 0 0 7 THOMAS A. FRY, III For 0 0 0 8 H. DEVON GRAHAM, JR. For 0 0 0 9 CHARLES C. KRULAK For 0 0 0 10 BOBBY LEE LACKEY For 0 0 0 11 JON C. MADONNA For 0 0 0 12 DUSTAN E. MCCOY For 0 0 0 13 JAMES R. MOFFETT For 0 0 0 14 B.M. RANKIN, JR. For 0 0 0 15 STEPHEN H. SIEGELE For 0 0 0 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For 0 0 0 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For 0 0 0 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Shareholder Against 0 0 0 5 STOCKHOLDER PROPOSAL REGARDING THE REQUIREMENT THAT OUR CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT MEMBER OF THE BOARD OF DIRECTORS. Shareholder Against 0 0 0 6 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION BY THE BOARD OF DIRECTORS OF A POLICY ON BOARD DIVERSITY. Shareholder Against 0 0 0 7 STOCKHOLDER PROPOSAL REGARDING THE AMENDMENT OF OUR BYLAWS TO PERMIT STOCKHOLDERS HOLDING 15% OF OUR OUTSTANDING COMMON STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Shareholder Against 0 0 0 ERA GROUP INC. Security 26885G109 Meeting Type Annual Ticker Symbol ERA Meeting Date 12-Sep-2013 ISIN US26885G1094 Vote Deadline Date 11-Sep-2013 Agenda 933870330 - Management Total Ballot Shares Last Vote Date 10-Sep-2013 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 ANN FAIRBANKS For 0 0 0 2 CHARLES FABRIKANT For 0 0 0 3 BLAINE FOGG For 0 0 0 4 STEN L. GUSTAFSON For 0 0 0 5 OIVIND LORENTZEN For 0 0 0 6 CHRISTOPHER P. PAPOURAS For 0 0 0 7 YUEPING SUN For 0 0 0 8 STEVEN WEBSTER For 0 0 0 2. APPROVAL OF THE ERA GROUP INC. MANAGEMENT INCENTIVE PLAN. Management For 0 0 0 3. APPROVAL OF THE ERA GROUP INC. 2 Management For 0 0 0 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For 0 0 0 SHELLPROOF PLC, LONDON Security G8T158100 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 26-Sep-2013 ISIN GB00B8TS4M09 Vote Deadline Date 20-Sep-2013 Agenda 704720463 - Management Total Ballot Shares Last Vote Date 19-Sep-2013 Item Proposal Type Recommendation For Against Abstain Take No Action 1 To receive the Company's annual accounts for the financial year ended 31 March 2013 together with the directors' report and the auditor's report on those accounts Management For 0 0 0 2 To re-appoint BDO LLP as auditors Management For 0 0 0 3 To authorise the directors to set the auditors' remuneration Management For 0 0 0 4 To re-appoint Ian Robinson as a director of the Company Management For 0 0 0 5 To re-appoint Ben Walgate as a director of the Company Management For 0 0 0 6 To re-appoint Andrew Wilson as a director of the Company Management For 0 0 0 7 To authorise the directors to allot shares pursuant to section 551 Companies Act 2006 Management For 0 0 0 8 To disapply section 561 Companies Act 2006 Management For 0 0 0 9 To authorise the Company to make market purchases of its own shares Management For 0 0 0 SHELLPROOF PLC, LONDON Security G8T158100 Meeting Type Ordinary General Meeting Ticker Symbol Meeting Date 26-Sep-2013 ISIN GB00B8TS4M09 Vote Deadline Date 20-Sep-2013 Agenda 704720475 - Management Total Ballot Shares Last Vote Date 19-Sep-2013 Item Proposal Type Recommendation For Against Abstain Take No Action 1 To approve the Acquisition (as defined in an admission document sent to shareholders of the Company on 3 September 2013) Management For 0 0 0 2 To authorise the directors to allot shares pursuant to section 551 Companies Act 2006 Management For 0 0 0 3 To disapply section 561 Companies Act 2006 Management For 0 0 0 4 To authorise the Company to make market purchases of its own shares Management For 0 0 0 5 To change the name of the Company to Gusbourne plc Management For 0 0 0 6 To adopt new Articles of Association Management For 0 0 0 DESARROLLADORA HOMEX, S.A.B. DE C.V. Security 25030W100 Meeting Type Annual Ticker Symbol HXM Meeting Date 25-Oct-2013 ISIN US25030W1009 Vote Deadline Date 22-Oct-2013 Agenda 933887777 - Management Total Ballot Shares Last Vote Date 18-Oct-2013 Item Proposal Type Recommendation For Against Abstain Take No Action I RESOLUTION ON RESIGNATION SUBMITTED BY SOME MEMBERS OF THE BOARD OF DIRECTORS AND, IF APPROPRIATE, DESIGNATION OF THEIR SUBSTITUTES. Management None 0 0 0 II RESOLUTION ON THE CONFORMATION OF THE AUDIT AND CORPORATE GOVERNANCE COMMITTEES OF THE COMPANY AND, IF APPROPRIATE, APPOINTMENT OF THEIR RESPECTIVE CHAIRMEN. Management None 0 0 0 III APPOINTMENT OF SPECIAL DELEGATES WHO WILL FORMALIZE AND EXECUTE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management None 0 0 0 GRUPO ELEKTRA SAB DE CV, CIUDAD DE MEXICO Security P3642B213 Meeting Type Ordinary General Meeting Ticker Symbol Meeting Date 28-Nov-2013 ISIN MX01EL000003 Vote Deadline Date 25-Nov-2013 Agenda 704844174- Management Total Ballot Shares Last Vote Date 18-Nov-2013 Item Proposal Type Recommendation For Against Abstain Take No Action I Proposal, discussion and, if deemed appropriate, approval of the payment of dividends Management For 0 0 0 II Proposal, discussion and, if deemed appropriate, approval of the granting of powers to various persons Management For 0 0 0 III Appointment of special delegates from the general meeting to appear before the notary public of their choice to file the minutes and record the resolutions of the general meeting in the registry of the board of trade, as well as to carry out any other measures related to the same Management For 0 0 0 ULTRAPETROL (BAHAMAS) LIMITED Security P94398107 Meeting Type Annual Ticker Symbol ULTR Meeting Date 29-Nov-2013 ISIN BSP943981071 Vote Deadline Date 27-Nov-2013 Agenda 933899986 - Management Total Ballot Shares Last Vote Date 25-Nov-2013 Item Proposal Type Recommendation For Against Abstain Take No Action 1. APPROVAL OF THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDED DECEMBER 31, 2'S REPORT THEREON Management For 0 0 0 RE-ELECTION OF DIRECTOR: EDUARDO OJEA QUINTANA Management For 0 0 0 RE-ELECTION OF DIRECTOR: HORACIO REYSER Management For 0 0 0 RE-ELECTION OF DIRECTOR: FELIPE MENENDEZ ROSS Management For 0 0 0 RE-ELECTION OF DIRECTOR: RICARDO MENENDEZ ROSS Management For 0 0 0 RE-ELECTION OF DIRECTOR: GONZALO ALENDE SERRA Management For 0 0 0 RE-ELECTION OF DIRECTOR: FERNANDO BARROS TOCORNAL Management For 0 0 0 RE-ELECTION OF DIRECTOR: GEORGE WOOD Management For 0 0 0 3. TO RATIFY AND CONFIRM ALL ACTS, TRANSACTIONS AND PROCEEDINGS OF DIRECTORS, OFFICERS AND EMPLOYEES OF THE COMPANY FOR THE FINANCIAL YEAR ENDED DECEMBER 31, 2, OFFICERS AND EMPLOYEES AGAINST ALL CLAIMS, ACTIONS AND PROCEEDINGS THAT MAY BE BROUGHT AGAINST THEM AS A RESULT OF, (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For 0 0 0 FOMENTO ECONOMICO MEXICANO S.A.B. DE CV Security Meeting Type Annual Ticker Symbol FMX Meeting Date 06-Dec-2013 ISIN US3444191064 Vote Deadline Date 03-Dec-2013 Agenda 933901248 - Management Total Ballot Shares Last Vote Date 27-Nov-2013 Item Proposal Type Recommendation For Against Abstain Take No Action I PROPOSAL TO APPROVE THE PAYMENT OF A CASH DIVIDEND, FOR THE AMOUNT OF $6,684,103,000.00 MEXICAN PESOS, TO BE PAID FROM THE RETAINED EARNINGS OF THE COMPANY, WHICH WOULD RESULT IN A PAYMENT OF MXP$0.333"B" SHARE, AND MXP$0.416"D" SHARE, CORRESPONDING TO $ 1.666667 PER "B UNIT" AND $2.00 PER "BD" UNIT. Management None 0 0 0 II APPOINTMENT OF DELEGATES FOR THE FORMALIZATION OF THE MEETING'S RESOLUTIONS Management None 0 0 0 FOMENTO ECONOMICO MEXICANO S.A.B. DE CV Security Meeting Type Annual Ticker Symbol FMX Meeting Date 06-Dec-2013 ISIN US3444191064 Vote Deadline Date 03-Dec-2013 Agenda 933906399 - Management Total Ballot Shares Last Vote Date 4-Dec-2013 Item Proposal Type Recommendation For Against Abstain Take No Action I PROPOSAL TO APPROVE THE PAYMENT OF A CASH DIVIDEND, FOR THE AMOUNT OF $6,684,103,000.00 (SIX BILLION SIX HUNDRED AND EIGHTY FOUR MILLION ONE HUNDRED AND THREE THOUSAND 00/), TO BE PAID FROM THE RETAINED EARNINGS OF THE COMPANY, WHICH WOULD RESULT IN A PAYMENT OF MXP$0.333(DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management None 0 0 0 II APPOINTMENT OF DELEGATES FOR THE FORMALIZATION OF THE MEETING'S RESOLUTIONS Management None 0 0 0 FOMENTO ECONOMICO MEXICANO SAB DE CV, MEXICO Security P4182H115 Meeting Type Ordinary General Meeting Ticker Symbol Meeting Date 06-Dec-2013 ISIN MXP320321310 Vote Deadline Date 02-Dec-2013 Agenda 704849287 - Management Total Ballot Shares Last Vote Date 18-Nov-2013 Item Proposal Type Recommendation For Against Abstain Take No Action I To declare and pay a dividend to the shareholders, in the amount of MXN 6,684,103,000, which amount will be taken from the retained profit account, to pay in the amount of MXN 0.333333 for each one of the series b shares in the amount of MXN 0.416666 for each one of the series d shares, which is equivalent to a total of MXN 1.666667 for each Femsa B unit and MXN 2.00 for each Femsa BD unit Management For 0 0 0 II Appointment of delegates to formalize the resolutions of the general meeting Management For 0 0 0 GRUPO TELEVISA, S.A.B. Security 40049J206 Meeting Type Annual Ticker Symbol TV Meeting Date 09-Dec-2013 ISIN US40049J2069 Vote Deadline Date 04-Dec-2013 Agenda 933901806 - Management Total Ballot Shares Last Vote Date 27-Nov-2013 Item Proposal Type Recommendation For Against Abstain Take No Action I PROPOSAL IN REGARDS TO THE DECREE AND PAYMENT OF DIVIDENDS TO THE SHAREHOLDERS; RESOLUTIONS THERETO. Management None 0 0 0 II REVOCATION AND GRANTING OF POWER OF ATTORNEY; RESOLUTIONS THERETO. Management None 0 0 0 III APPOINTMENT OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management None 0 0 0 GRUPO TELEVISA, S.A.B. Security 40049J206 Meeting Type Annual Ticker Symbol TV Meeting Date 09-Dec-2013 ISIN US40049J2069 Vote Deadline Date 04-Dec-2013 Agenda 933906414 - Management Total Ballot Shares Last Vote Date 4-Dec-2013 Item Proposal Type Recommendation For Against Abstain Take No Action I PROPOSAL IN REGARDS TO THE DECREE AND PAYMENT OF DIVIDENDS TO THE SHAREHOLDERS; RESOLUTIONS THERETO. Management None 0 0 0 II REVOCATION AND GRANTING OF POWER OF ATTORNEY; RESOLUTIONS THERETO. Management None 0 0 0 III APPOINTMENT OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management None 0 0 0 GRUPO CASA SABA SAB DE CV, MEXICO Security P0603H106 Meeting Type Ordinary General Meeting Ticker Symbol Meeting Date 17-Dec-2013 ISIN MXP690641016 Vote Deadline Date 10-Dec-2013 Agenda 704876690- Management Total Ballot Shares Last Vote Date 10-Dec-2013 Item Proposal Type Recommendation For Against Abstain Take No Action I Presentation and, if deemed appropriate, approval of the restated financial statements of the company for the period that ended on December 31, 2011 Management For 0 0 0 II Acceptance of resignations, the proposal for appointments and, if deemed appropriate, ratification of the members of the board of directors, as well as of the secretary Management For 0 0 0 III Acceptance of resignations, the proposal of appointments and, if deemed appropriate, ratification of the members of the audit and nomination committee and, if deemed appropriate, ratification of the chairperson of that committee Management For 0 0 0 IV Compensation for the members of the board of directors, the audit committee, as well as of the secretary of the company Management For 0 0 0 V Designation of delegates who will carry out and formalize the resolutions passed by this general meeting Management For 0 0 0 MEXICO EQUITY AND INCOME FUND, INC. Security Meeting Type Annual Ticker Symbol MXE Meeting Date 18-Dec-2013 ISIN US5928341057 Vote Deadline Date 17-Dec-2013 Agenda 933894760 - Management Total Ballot Shares Last Vote Date 27-Nov-2013 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 GERALD HELLERMAN For 0 0 0 GRUPO AEROPORTUARIO DEL SURESTE SAB DE CV, MEXICO Security P4950Y100 Meeting Type Ordinary General Meeting Ticker Symbol Meeting Date 19-Dec-2013 ISIN MXP001661018 Vote Deadline Date 16-Dec-2013 Agenda 704845520 - Management Total Ballot Shares Last Vote Date 18-Nov-2013 Item Proposal Type Recommendation For Against Abstain Take No Action I Presentation and, if deemed appropriate, approval of the following matter, proposal from the board of directors to pay a net extraordinary dividend in cash coming from the balance of the unallocatedprofit account, in the amount of MXN 4.40 per series B and BB share. Resolutions in this regard Management For 0 0 0 II Designation of delegates who will carry out the resolutions passed by the general meeting and, if deemed appropriate, formalize them in the proper manner. Resolutions in this regard Management For 0 0 0 III 18 NOV 13: PLEASE NOTE THAT THIS IS A REVISION DUE TO CHANGE IN MEETING DATE FROM 23RD DEC 13 TO 19TH DEC 13 AND RECORD DATE FROM 13 DEC 13 TO 10 DEC 13. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. Non-Voting GRUPO RADIO CENTRO SAB DE CV Security P4983X160 Meeting Type Ordinary General Meeting Ticker Symbol Meeting Date 23-Dec-2013 ISIN MXP680051218 Vote Deadline Date 16-Dec-2013 Agenda 704882782 - Management Total Ballot Shares Last Vote Date 16-Dec-2013 Item Proposal Type Recommendation For Against Abstain Take No Action I PLEASE BE ADVISED THAT SHARES WITH SERIES A ARE COMMONLY USED FOR THOSE SHARES THAT CONFER FULL VOTING RIGHTS AND CAN ONLY BE ACQUIRED BY MEXICAN NATIONALS. IN SOME CASES, ISSUERS HAVE ESTABLISHED NEUTRAL TRUSTS TO ALLOW FOREIGN INVESTORS TO PURCHASE OTHERWISE RESTRICTED SHARES. IN THESE INSTANCES, THE NEUTRAL TRUST RETAINS VOTING RIGHTS OF THE SECURITY. ONLY SEND VOTING INSTRUCTIONS IF THE FINAL BENEFICIAL OWNER IS A NATIONAL AND THIS CUSTOMER IS REGISTERED OR IF THE ISSUER'S PROSPECTUS ALLOW FOREIGN INVESTORS TO HOLD SHARES WITH VOTING RIGHTS Non-Voting II Resignation, appointment and or ratification of the full and alternate members of the board of directors, secretary and alternate secretary and Officers. Resignation, appointment and or ratification of the members of the executive Committee. Establishment of compensation Management For 0 0 0 III Revocation of powers, if deemed appropriate Management For 0 0 0 IV Designation of delegates who will carry out and formalize the resolutions that the general meeting passes Management For 0 0 0 GELTECH SOLUTIONS INC Security Meeting Type Annual Ticker Symbol GLTC Meeting Date 17-Jan-2014 ISIN US3685371060 Vote Deadline Date 16-Jan-2014 Agenda 933907303 - Management Total Ballot Shares Last Vote Date 16-Jan-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 MICHAEL CORDANI For 0 0 0 2 PETER CORDANI For 0 0 0 3 MICHAEL BECKER For 0 0 0 4 LEONARD MASS For 0 0 0 5 PHIL O'CONNELL, JR. For 0 0 0 6 NEIL REGER For 0 0 0 2. TO APPROVE THE AMENDMENT TO GELTECH'S CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK TO 100,000,000 SHARES. Management For 0 0 0 3. TO APPROVE AND RATIFY THE ADOPTION OF THE 2 Management For 0 0 0 4A. TO APPROVE THE AMENDMENT TO GELTECH'S CERTIFICATE OF INCORPORATION TO: EFFECT A REVERSE SPLIT OF OUR COMMON STOCK AT AN EXCHANGE RATIO OF 1 FOR 2. Management For 0 0 0 4B. TO APPROVE THE AMENDMENT TO GELTECH'S CERTIFICATE OF INCORPORATION TO: EFFECT A REVERSE SPLIT OF OUR COMMON STOCK AT AN EXCHANGE RATIO OF 1 FOR 5. Management For 0 0 0 4C. TO APPROVE THE AMENDMENT TO GELTECH'S CERTIFICATE OF INCORPORATION TO: EFFECT A REVERSE SPLIT OF OUR COMMON STOCK AT AN EXCHANGE RATIO BETWEEN 1 FOR 2 AND 1 FOR 5. Management For 0 0 0 5. TO APPROVE GELTECH'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For 0 0 0 6. TO VOTE, ON A NON-BINDING ADVISORY BASIS, WHETHER A NON-BINDING ADVISORY VOTE ON GELTECH'S NAMED EXECUTIVE OFFICER COMPENSATION, SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. Management 3 Years 0 0 0 7. TO RATIFY THE APPOINTMENT OF GELTECH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For 0 0 0 PRICESMART, INC Security Meeting Type Annual Ticker Symbol PSMT Meeting Date 22-Jan-2014 ISIN US7415111092 Vote Deadline Date 21-Jan-2014 Agenda 933906503 - Management Total Ballot Shares Last Vote Date 16-Jan-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 SHERRY S. BAHRAMBEYGUI For 0 0 0 2 GONZALO BARRUTIETA For 0 0 0 3 KATHERINE L. HENSLEY For 0 0 0 4 LEON C. JANKS For 0 0 0 5 JOSE LUIS LAPARTE For 0 0 0 6 MITCHELL G. LYNN For 0 0 0 7 ROBERT E. PRICE For 0 0 0 8 EDGAR ZURCHER For 0 0 0 SIDERURGICA VENEZOLANA "SIVENSA", S.A. Security Meeting Type Annual Ticker Symbol SDNWY Meeting Date 24-Jan-2014 ISIN US8258657027 Vote Deadline Date 21-Jan-2014 Agenda 933916237 - Management Total Ballot Shares 79 Last Vote Date 16-Jan-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. TO CONSIDER AND RESOLVE, IN VIEW OF THE REPORT OF THE INTERNAL COMPTROLLERS, ABOUT THE FINANCIAL STATEMENTS SUBMITTED BY THE BOARD OF DIRECTORS CORRESPONDING TO THE FISCAL YEAR ENDED ON SEPTEMBER 30, 2013, AS WELL AS TO CONSIDER AND RESOLVE ABOUT THE REPORT OF THE BOARD OF DIRECTORS. Management None 79 0 0 0 2. TO CONSIDER AND RESOLVE ABOUT THE APPOINTMENT OF THE PRINCIPAL AND ALTERNATE MEMBERS OF THE BOARD OF DIRECTORS. Management None 79 0 0 0 3. TO CONSIDER AND RESOLVE ABOUT THE APPOINTMENT OF THE PRINCIPAL INTERNAL COMPTROLLER AND THEIR RESPECTIVE ALTERNATES, AS WELL AS THEIR ANNUAL COMPENSATION. Management None 79 0 0 0 4. TO CONSIDER AND RESOLVE ABOUT THE APPOINTMENT OF THE PRINCIPAL AND ALTERNATE JUDICIAL REPRESENTATIVES. Management None 79 0 0 0 5. PRESENTATION OF THE ANNUAL REPORT ABOUT THE ACCOMPLISHMENT OF THE CORPORATE GOVERNANCE PRINCIPLES. Management None 79 0 0 0 SIDERURGICA VENEZOLANA "SIVENSA", S.A. Security Meeting Type Annual Ticker Symbol SDNVY Meeting Date 24-Jan-2014 ISIN US8258656037 Vote Deadline Date 21-Jan-2014 Agenda 933916237 - Management Total Ballot Shares Last Vote Date 16-Jan-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. TO CONSIDER AND RESOLVE, IN VIEW OF THE REPORT OF THE INTERNAL COMPTROLLERS, ABOUT THE FINANCIAL STATEMENTS SUBMITTED BY THE BOARD OF DIRECTORS CORRESPONDING TO THE FISCAL YEAR ENDED ON SEPTEMBER 30, 2013, AS WELL AS TO CONSIDER AND RESOLVE ABOUT THE REPORT OF THE BOARD OF DIRECTORS. Management None 0 0 0 2. TO CONSIDER AND RESOLVE ABOUT THE APPOINTMENT OF THE PRINCIPAL AND ALTERNATE MEMBERS OF THE BOARD OF DIRECTORS. Management None 0 0 0 3. TO CONSIDER AND RESOLVE ABOUT THE APPOINTMENT OF THE PRINCIPAL INTERNAL COMPTROLLER AND THEIR RESPECTIVE ALTERNATES, AS WELL AS THEIR ANNUAL COMPENSATION. Management None 0 0 0 4. TO CONSIDER AND RESOLVE ABOUT THE APPOINTMENT OF THE PRINCIPAL AND ALTERNATE JUDICIAL REPRESENTATIVES. Management None 0 0 0 5. PRESENTATION OF THE ANNUAL REPORT ABOUT THE ACCOMPLISHMENT OF THE CORPORATE GOVERNANCE PRINCIPLES. Management None 0 0 0 KIMBERLY-CLARK DE MEXICO SAB DE CV Security P60694117 Meeting Type Annual Ticker Symbol Meeting Date 27-Feb-2014 ISIN MXP606941179 Vote Deadline Date 24-Feb-2014 Agenda 704963924 - Management Total Ballot Shares Last Vote Date Item Proposal Type Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING.-IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS-MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU Non-Voting 0 0 0 Non-Voting 1 Presentation and, if deemed appropriate, approval of the report from the-general director that is prepared in accordance with article 172 of the-General Mercantile Companies Law, accompanied by the opinion of the outside- auditor, regarding the operations and results of the company for the fiscal-year that ended on December 31, 2013, as well as the opinion of the board of-directors regarding the content of that report, presentation and, if deemed-appropriate, approval of the report from the board of directors that is-referred to in article 172, line b, of the General Mercantile Companies Law,-in which are contained the main accounting and information policies and-criteria followed in the preparation of the financial CONTD Non-Voting 0 0 0 Non-Voting CONT CONTD information of the company, presentation and, if deemed appropriate,-approval of the financial statements of the company to December 31, 2013, and- allocation of the results of the fiscal year, presentation and, if deemed-appropriate, approval of the report regarding the fulfillment of the tax-obligations that are the responsibility of the company, presentation and, if-deemed appropriate, approval of the annual report regarding the activities-carried out by the audit and corporate practices committee. Resolutions in-this regard Non-Voting 0 0 0 Non-Voting II Presentation and, if deemed appropriate, approval of the proposal from the-board of directors for the payment of a cash dividend, coming from the-balance of the net fiscal profit account from 2013 and earlier years, in the- amount of MXN 1.40 per share for each one of the common, nominative shares,-without a stated par value, that are in circulation, from the A and B series.-This dividend will be paid in four installments of MXN 0.35 per share on-April 3, July 3, October 2 and December 4, 2014. Resolutions in this regard Non-Voting 0 0 0 Non-Voting III Appointment and or ratification of the members of the board of directors,-both full and alternate, as well as of the chairperson of the audit and- corporate practices committee, classification regarding the independence of-the members of the board of directors of the company in accordance with that-which is established in article 26 of the Securities Market Law. Resolutions-in this regard Non-Voting 0 0 0 Non-Voting IV Compensation for the members of the board of directors and of the various-committees, both full and alternate, as well as for the secretary of the- company. Resolutions in this regard Non-Voting 0 0 0 Non-Voting V Presentation and, if deemed appropriate, approval of the report from the-board of directors regarding the policies of the company in relation to the-acquisition of shares of the company and, if deemed appropriate, placement of-the same, proposal and, if deemed appropriate, approval of the maximum amount-of funds that can be allocated to the purchase of shares of the company for-the 2014 fiscal year. Resolutions in this regard Non-Voting 0 0 0 Non-Voting KIMBERLY-CLARK DE MEXICO SAB DE CV Security P60694117 Meeting Type ExtraOrdinary General Ticker Symbol Meeting Date 27-Feb-2014 ISIN MXP606941179 Vote Deadline Date 24-Feb-2014 Agenda 704966829 - Management Total Ballot Shares Last Vote Date Item Proposal Type Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING.-IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS-MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU Non-Voting 0 0 0 Non-Voting VI Proposal to cancel up to 12,544,597 common, nominative shares, with no stated-par value, from class I, that are representative of the fixed part of the-share capital, coming from the stock repurchase program and that are held in-the treasury of the company, of which 6,542,341 are from series a and-6,002,256 are from series B, proposal and, if deemed appropriate, approval of- the amendment of article 5 of the corporate bylaws of the company in order to-reflect the corresponding decrease in the fixed part of the share capital.-Resolutions in this regard Non-Voting 0 0 0 Non-Voting VII Designation of delegates who will formalize and carry out the resolutions-passed by the Annual and Extraordinary General Meeting of shareholders Non-Voting 0 0 0 Non-Voting COCA-COLA FEMSA, S.A.B DE C.V. Security Meeting Type Annual Ticker Symbol KOF Meeting Date 06-Mar-2014 ISIN US1912411089 Vote Deadline Date 04-Mar-2014 Agenda 933925642 - Management Total Ballot Shares Last Vote Date 3-Mar-2014 Item Proposal Type Recommendation For Against Abstain Take No Action V ELECTION OF MEMBERS AND SECRETARIES OF THE BOARD OF DIRECTORS, QUALIFICATION OF THEIR INDEPENDENCE, IN ACCORDANCE WITH THE MEXICAN SECURITIES MARKET LAW, AND RESOLUTION WITH RESPECT TO THEIR REMUNERATION. Management None 0 0 0 COCA-COLA FEMSA, S.A.B DE C.V. Security Meeting Type Annual Ticker Symbol KOF Meeting Date 06-Mar-2014 ISIN US1912411089 Vote Deadline Date 04-Mar-2014 Agenda 933929929 - Management Total Ballot Shares Last Vote Date 5-Mar-2014 Item Proposal Type Recommendation For Against Abstain Take No Action V ELECTION OF MEMBERS AND SECRETARIES OF THE BOARD OF DIRECTORS, QUALIFICATION OF THEIR INDEPENDENCE, IN ACCORDANCE WITH THE MEXICAN SECURITIES MARKET LAW, AND RESOLUTION WITH RESPECT TO THEIR REMUNERATION. Management None 0 0 0 GRUPO CASA SABA SAB DE CV, MEXICO Security P0603H106 Meeting Type Annual Ticker Symbol Meeting Date 11-Mar-2014 ISIN MXP690641016 Vote Deadline Date 05-Mar-2014 Agenda 704978317 - Management Total Ballot Shares Last Vote Date Item Proposal Type Recommendation For Against Abstain Take No Action I Discussion and, if deemed appropriate, approval regarding the sale by the company of all of the shares representative of the share capital of casa Saba, S.A. de C.V. and of some of its subsidiaries to Pharma Equity Global Fund LLC and to one Global Equity Fund LLC, either directly or indirectly, through vehicles especially established for that purpose Management For 0 0 0 II Designation of delegates who will carry out and formalize the resolutions passed by this general meeting Management For 0 0 0 FOMENTO ECONOMICO MEXICANO S.A.B. DE CV Security Meeting Type Annual Ticker Symbol FMX Meeting Date 14-Mar-2014 ISIN US3444191064 Vote Deadline Date 10-Mar-2014 Agenda 933926315 - Management Total Ballot Shares Last Vote Date 11-Mar-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. REPORT OF THE CHIEF EXECUTIVE OFFICER OF FOMENTO ECONOMICO MEXICANO, S.A.B. DE C.V.; OPINION OF THE BOARD OF DIRECTORS REGARDING THE CONTENT OF THE REPORT OF THE CHIEF EXECUTIVE OFFICER AND REPORTS OF THE BOARD OF DIRECTORS REGARDING THE MAIN POLICIES AND ACCOUNTING CRITERIA AND INFORMATION APPLIED DURING (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management None 0 0 0 2. REPORT WITH RESPECT TO THE COMPLIANCE OF TAX OBLIGATIONS. Management None 0 0 0 3. APPLICATION OF THE RESULTS FOR THE 2 Management None 0 0 0 4. PROPOSAL TO DETERMINE THE MAXIMUM AMOUNT OF RESOURCES TO BE USED FOR THE SHARE REPURCHASE PROGRAM OF THE COMPANY'S SHARES. Management None 0 0 0 5. ELECTION OF MEMBERS AND SECRETARIES OF THE BOARD OF DIRECTORS, QUALIFICATION OF THEIR INDEPENDENCE, IN ACCORDANCE WITH THE MEXICAN SECURITIES MARKET LAW, AND RESOLUTION WITH RESPECT TO THEIR REMUNERATION. Management None 0 0 0 6. ELECTION OF MEMBERS OF THE FOLLOWING COMMITTEES: (I) FINANCE AND PLANNING, (II) AUDIT, AND (III) CORPORATE PRACTICES; APPOINTMENT OF THEIR RESPECTIVE CHAIRMAN, AND RESOLUTION WITH RESPECT TO THEIR REMUNERATION. Management None 0 0 0 7. APPOINTMENT OF DELEGATES FOR THE FORMALIZATION OF THE MEETING'S RESOLUTION. Management None 0 0 0 8. READING AND, IF APPLICABLE, APPROVAL OF THE MINUTE. Management None 0 0 0 FOMENTO ECONOMICO MEXICANO S.A.B. DE CV Security Meeting Type Annual Ticker Symbol FMX Meeting Date 14-Mar-2014 ISIN US3444191064 Vote Deadline Date 10-Mar-2014 Agenda 933929931 - Management Total Ballot Shares Last Vote Date 11-Mar-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. REPORT OF THE CHIEF EXECUTIVE OFFICER OF FOMENTO ECONOMICO MEXICANO, S.A.B. DE C.V.; OPINION OF THE BOARD OF DIRECTORS REGARDING THE CONTENT OF THE REPORT OF THE CHIEF EXECUTIVE OFFICER AND REPORTS OF THE BOARD OF DIRECTORS REGARDING THE MAIN POLICIES AND ACCOUNTING CRITERIA AND INFORMATION APPLIED DURING (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management None 0 0 0 2. REPORT WITH RESPECT TO THE COMPLIANCE OF TAX OBLIGATIONS. Management None 0 0 0 3. APPLICATION OF THE RESULTS FOR THE 2 Management None 0 0 0 4. PROPOSAL TO DETERMINE THE MAXIMUM AMOUNT OF RESOURCES TO BE USED FOR THE SHARE REPURCHASE PROGRAM OF THE COMPANY'S SHARES. Management None 0 0 0 5. ELECTION OF MEMBERS AND SECRETARIES OF THE BOARD OF DIRECTORS, QUALIFICATION OF THEIR INDEPENDENCE, IN ACCORDANCE WITH THE MEXICAN SECURITIES MARKET LAW, AND RESOLUTION WITH RESPECT TO THEIR REMUNERATION. Management None 0 0 0 6. ELECTION OF MEMBERS OF THE FOLLOWING COMMITTEES: (I) FINANCE AND PLANNING, (II) AUDIT, AND (III) CORPORATE PRACTICES; APPOINTMENT OF THEIR RESPECTIVE CHAIRMAN, AND RESOLUTION WITH RESPECT TO THEIR REMUNERATION. Management None 0 0 0 7. APPOINTMENT OF DELEGATES FOR THE FORMALIZATION OF THE MEETING'S RESOLUTION. Management None 0 0 0 8. READING AND, IF APPLICABLE, APPROVAL OF THE MINUTE. Management None 0 0 0 FOMENTO ECONOMICO MEXICANO S.A.B. DE CV Security P4182H115 Meeting Type Annual Ticker Symbol Meeting Date 14-Mar-2014 ISIN MXP320321310 Vote Deadline Date 10-Mar-2014 Agenda 704966920 - Management Total Ballot Shares Last Vote Date 11-Mar-2014 Item Proposal Type Recommendation For Against Abstain Take No Action I Report from the general director of Fomento Economico Mexicano, S.A.B. De C.V., opinion of the board of directors regarding the content of the report from the general director and reports from the board of directors itself with regard to the main accounting and information policies and criteria followed in the preparation of the financial information, as well as regarding the transactions and activities in which it has intervened, reports from the chairpersons of the audit and corporate practices committees, presentation of the financial statements for the 2013 fiscal year, in accordance with the terms of article 172 of the general mercantile companies law and of the applicable provisions from the securities market law Management For 0 0 0 II Report regarding the fulfillment of the tax obligations Management For 0 0 0 III Allocation of the results account from the 2013 fiscal year Management For 0 0 0 IV Proposal to establish the maximum amount of funds that can be allocated to the purchase of the shares of the company Management For 0 0 0 V Election of the members of the board of directors and secretaries, classification of their independence, in accordance with the terms of the securities market law, and determination of their compensation Management For 0 0 0 VI.I Election of members of the: finance and planning committee Management For 0 0 0 VI.II Election of members of the: audit committee Management For 0 0 0 VI.III Election of members of the: corporate practices committee, designation of the chairperson of each one of them and determination of their compensation Management For 0 0 0 VII Appointment of delegates to formalize the resolutions that the general meeting passes Management For 0 0 0 VIII Reading and approval, if deemed appropriate, of the general meeting minutes Management For 0 0 0 CEMEX SAB DE CV, GARZA GARCIA Security P2253T133 Meeting Type Annual Ticker Symbol Meeting Date 20-Mar-2014 ISIN MXP225611567 Vote Deadline Date 13-Mar-2014 Agenda 704955991 - Management Total Ballot Shares Last Vote Date 11-Mar-2014 Item Proposal Type Recommendation For Against Abstain Take No Action I PRESENTATION OF THE CHIEF EXECUTIVE OFFICER'S REPORT, INCLUDING THE COMPANY'S FINANCIAL STATEMENTS,REPORT OF CHANGES IN FINANCIAL SITUATION AND VARIATIONS OF CAPITAL STOCK, AND OF THE BOARD OF DIRECTORS' REPORT FOR THE 2, PURSUANT TO THE MEXICAN SECURITIES MARKET LAW (LEY DEL MERCADO DE VALORES); DISCUSSION AND APPROVAL OF SUCH REPORTS, AFTER HEARING THE BOARD OF DIRECTORS' OPINION TO THE CHIEF EXECUTIVE OFFICER'S REPORT, THE AUDIT COMMITTEE'S AND CORPORATE PRACTICES COMMITTEE'S (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For 0 0 0 II Resolution concerning the project for the allocation of profits Management For 0 0 0 III Proposal to increase the corporate stock in its variable part through the: a. capitalization with a charge against retained profits b. the issuance of treasury shares to preserve the rights of the current shareholders as a result of the issuance of convertible notes previously carried out by the company Management For 0 0 0 IV Appointment of members of the board of director's and members and president of the audit, corporate practices and finance committees Management For 0 0 0 V Remuneration of the members of the board of directors and of the audit, corporate practices and finance committees Management For 0 0 0 VI Designation of the person or people charged with formalizing the resolutions that are passed Management For 0 0 0 CEMEX SAB DE CV, GARZA GARCIA Security P2253T133 Meeting Type ExtraOrdinary General Ticker Symbol Meeting Date 20-Mar-2014 ISIN MXP225611567 Vote Deadline Date 13-Mar-2014 Agenda 704955799 - Management Total Ballot Shares Last Vote Date 11-Mar-2014 Item Proposal Type Recommendation For Against Abstain Take No Action I Proposal to broaden the corporate purposes of the company, with the consequent rewording of article two, 2, of the corporate bylaws, and authorization to carry out the certification of the corporate bylaws Management For 0 0 0 II Designation of the person or people charged with formalizing the resolutions that are passed Management For 0 0 0 CEMEX, S.A.B. DE C.V. Security Meeting Type Annual Ticker Symbol CX Meeting Date 20-Mar-2014 ISIN US1512908898 Vote Deadline Date 17-Mar-2014 Agenda 933926860 - Management Total Ballot Shares Last Vote Date 11-Mar-2014 Item Proposal Type Recommendation For Against Abstain Take No Action O1. PRESENTATION OF THE CHIEF EXECUTIVE OFFICER'S REPORT, INCLUDING THE COMPANY'S FINANCIAL STATEMENTS, REPORT OF CHANGES IN FINANCIAL SITUATION AND VARIATIONS OF CAPITAL STOCK, AND OF THE BOARD OF DIRECTORS' REPORT FOR THE 2, PURSUANT TO THE MEXICAN SECURITIES MARKET LAW (LEY DEL MERCADO DE VALORES); DISCUSSION AND APPROVAL OF SUCH REPORTS, AFTER HEARING THE BOARD OF DIRECTORS' OPINION TO THE CHIEF EXECUTIVE OFFICER'S REPORT, THE AUDIT COMMITTEE'S AND CORPORATE PRACTICES COMMITTEE'S (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management None 0 0 0 O2. RESOLUTION ON ALLOCATION OF PROFITS Management None 0 0 0 O3. PROPOSAL TO INCREASE THE CAPITAL STOCK OF THE COMPANY IN ITS VARIABLE PORTION THROUGH: (A) CAPITALIZATION OF RETAINED EARNINGS; AND (B) ISSUANCE OF TREASURY SHARES IN ORDER TO PRESERVE THE RIGHTS OF NOTE HOLDERS PURSUANT TO THE COMPANY'S PREVIOUS ISSUANCE OF CONVERTIBLE NOTES Management None 0 0 0 O4. APPOINTMENT OF DIRECTORS, MEMBERS AND PRESIDENT OF THE AUDIT, CORPORATE PRACTICES AND FINANCE COMMITTEES Management None 0 0 0 O5. COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE AUDIT, CORPORATE PRACTICES AND FINANCE COMMITTEES Management None 0 0 0 O6. APPOINTMENT OF DELEGATES TO FORMALIZE THE RESOLUTIONS ADOPTED AT THE MEETING Management None 0 0 0 E1. PROPOSAL TO EXPAND THE COMPANY'S CORPORATE PURPOSE, THEREFORE MODIFYING ARTICLE 2 (TWO) OF THE COMPANY'S BY-LAWS AND AUTHORIZATION TO PREPARE THE COMPANY'S RESTATED BY-LAWS Management None 0 0 0 E2. APPOINTMENT OF DELEGATES TO FORMALIZE THE RESOLUTIONS ADOPTED AT THE MEETING Management None 0 0 0 WAL-MART DE MEXICO SAB DE CV, MEXICO Security P98180105 Meeting Type Annual Ticker Symbol Meeting Date 20-Mar-2014 ISIN MXP810081010 Vote Deadline Date 13-Mar-2014 Agenda 705023012 - Management Total Ballot Shares Last Vote Date 13-Mar-2014 Item Proposal Type Recommendation For Against Abstain Take No Action I.A Presentation, discussion and, if deemed appropriate, approval of the report: from the board of directors Management For 0 0 0 I.B Presentation, discussion and, if deemed appropriate, approval of the report: from the director general Management For 0 0 0 I.C Presentation, discussion and, if deemed appropriate, approval of the report: from the audit and corporate practices committees Management For 0 0 0 I.D Presentation, discussion and, if deemed appropriate, approval of the report: regarding the fulfillment of the tax obligations Management For 0 0 0 I.E Presentation, discussion and, if deemed appropriate, approval of the report: regarding the stock plan for personnel Management For 0 0 0 I.F Presentation, discussion and, if deemed appropriate, approval of the report: regarding the status of the fund for the purchase of shares of the company and of the shares of the company that were purchased during 2013 Management For 0 0 0 I.G Presentation, discussion and, if deemed appropriate, approval of the report: of the Walmart de Mexico Foundation Management For 0 0 0 II Discussion and, if deemed appropriate, approval of the audited, consolidated financial statements to December 31, 2013 Management For 0 0 0 III Discussion and, if deemed appropriate, approval of the plan for the allocation of results for the period from January 1 through December 31, 2013, and, if deemed appropriate, for the payment of dividends Management For 0 0 0 IV Discussion and, if deemed appropriate, approval of the plan to cancel shares of the company that were purchased by the company and that are currently held in treasury Management For 0 0 0 V Appointment or ratification of the members of the board of directors, of the chairpersons of the audit and corporate practices committees and of the compensation that they are to receive during the current fiscal year Management For 0 0 0 VI Discussion and, if deemed appropriate, approval of the resolutions that are contained in the minutes of the general meeting that was held and the designation of special delegates who will execute the resolutions that are passed Management For 0 0 0 GRUPO CASA SABA SAB DE CV, MEXICO Security P0603H106 Meeting Type Annual Ticker Symbol Meeting Date 31-Mar-2014 ISIN MXP690641016 Vote Deadline Date 25-Mar-2014 Agenda 705055172 - Management Total Ballot Shares Last Vote Date 25-Mar-2014 Item Proposal Type Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID 285, 2, 2, 2, 2014. ALL VOTES RECEIVED ON THE PREVIOUS MEETING WILL BE DISREGARDED AND YOU WILL NEED TO REINSTRUCTION THIS MEETING NOTICE. THANK YOU. Non-Voting 0 0 0 Non-Voting I Discussion and, if deemed appropriate, approval regarding the sale by the company of all of the shares representative of the share capital of casa Saba, S.A. de C.V. and of some of its subsidiaries to Pharma Equity Global Fund LLC and to one Global Equity Fund LLC, either directly or indirectly, through vehicles especially established for that purpose Management For 0 0 0 II Designation of delegates who will carry out and formalize the resolutions passed by this general meeting Management For 0 0 0 GRUPO ELEKTRA SAB DE CV, CIUDAD DE MEXICO Security P3642B213 Meeting Type Annual Ticker Symbol Meeting Date 7-Apr-2014 ISIN MX01EL000003 Vote Deadline Date 2-Apr-2014 Agenda 705058445 - Management Total Ballot Shares Last Vote Date 1-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action I Presentation, lecture, discussion if its case approval the report of the board of directors in terms of article 28 of the securities market law Management For 0 0 0 II Presentation, lecture, discussion and if its case approval of the financial statements of the company for the year ended on December 31 2013 Management For 0 0 0 III Presentation, lecture, discussion and if its case approval the report of the audit committee of the board of directors of the company for the fiscal year ended on December 31 2013 Management For 0 0 0 IV Presentation, lecture, discussion and if its case approval the report of the corporate practices committee of the company for the fiscal year ended on December 31 2013 Management For 0 0 0 V Presentation, lecture, discussion and approval the report of board of directors in accordance to the policies of acquisition and allocation of shares as well of the repurchase shares of the company Management For 0 0 0 VI Appointment and or ratification of the members of the board directors, secretary and pro-secretary of the company, as well as the audit committee and corporate practices committee of the company, as well as the determination of their compensation and the qualification of their independence Management For 0 0 0 VII Proposal and, if applicable, resolution concerning revocation and providing powers of attorney Management For 0 0 0 VIII Appointment of special delegates to formalize the agreements carry out in the shareholders meeting as well as execute any matter related with the meeting Management For 0 0 0 LENNAR CORPORATION Security Meeting Type Annual Ticker Symbol LEN Meeting Date 09-Apr-2014 ISIN US5260571048 Vote Deadline Date 08-Apr-2014 Agenda 933925856 - Management Total Ballot Shares Last Vote Date 8-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 IRVING BOLOTIN For 0 0 0 2 STEVEN L. GERARD For 0 0 0 3 THERON I. "TIG" GILLIAM For 0 0 0 4 SHERRILL W. HUDSON For 0 0 0 5 R. KIRK LANDON For 0 0 0 6 SIDNEY LAPIDUS For 0 0 0 7 STUART A. MILLER For 0 0 0 8 TERI P. MCCLURE For 0 0 0 9 JEFFREY SONNENFELD For 0 0 0 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS LENNAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2014. Management For 0 0 0 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF LENNAR'S NAMED EXECUTIVE OFFICERS. Management For 0 0 0 BANCO LATINOAMERICANO DE COMERCIO EXT. Security P16994132 Meeting Type Annual Ticker Symbol BLX Meeting Date 16-Apr-2014 ISIN PAP169941328 Vote Deadline Date 14-Apr-2014 Agenda 933938916 - Management Total Ballot Shares Last Vote Date 8-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. TO APPROVE THE BANK'S AUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 Management For 0 0 0 2. TO RATIFY DELOITTE AS THE BANK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For 0 0 0 3. ELECTION OF DIRECTORS Management 1 MARIO COVO For 0 0 0 4. TO APPROVE, ON AN ADVISORY BASIS, THE BANK'S EXECUTIVE COMPENSATION Management For 0 0 0 CARNIVAL CORPORATION Security Meeting Type Annual Ticker Symbol CCL Meeting Date 17-Apr-2014 ISIN PA1436583006 Vote Deadline Date 16-Apr-2014 Agenda 933926733 - Management Total Ballot Shares Last Vote Date 8-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. TO RE-ELECT MICKY ARISON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 2. TO RE-ELECT SIR JONATHON BAND AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 3. TO RE-ELECT ARNOLD W. DONALD AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 4. TO RE-ELECT RICHARD J. GLASIER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 5. TO RE-ELECT DEBRA KELLY-ENNIS AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 6. TO RE-ELECT SIR JOHN PARKER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 7. TO RE-ELECT STUART SUBOTNICK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 8. TO RE-ELECT LAURA WEIL AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 9. TO RE-ELECT RANDALL J. WEISENBURGER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 TO RE-APPOINT THE UK FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF THE U.S. FIRM OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Management For 0 0 0 TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS OF CARNIVAL PLC. Management For 0 0 0 TO RECEIVE THE UK ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2013 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For 0 0 0 TO APPROVE THE FISCAL 2& PLC (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO U.S. COMPANIES). Management For 0 0 0 TO APPROVE THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT (OTHER THAN THE CARNIVAL PLC DIRECTORS' REMUNERATION POLICY SET OUT IN SECTION A OF PART II OF THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT) FOR THE YEAR ENDED NOVEMBER 30, 2013 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For 0 0 0 TO APPROVE THE CARNIVAL PLC DIRECTORS' REMUNERATION POLICY SET OUT IN SECTION A OF PART II OF THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED NOVEMBER 30, 2013 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For 0 0 0 TO APPROVE THE GIVING OF AUTHORITY FOR THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For 0 0 0 TO APPROVE THE DISAPPLICATION OF PRE- EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For 0 0 0 TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES DESIRING TO IMPLEMENT SHARE BUY BACK PROGRAMS). Management For 0 0 0 TO APPROVE THE CARNIVAL PLC 2 Management For 0 0 0 GRUPO RADIO CENTRO SAB DE CV Security P4983X160 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 21-Apr-2014 ISIN MXP680051218 Vote Deadline Date 11-Apr-2014 Agenda 705119457 - Management Total Ballot Shares Last Vote Date Item Proposal Type Recommendation For Against Abstain Take No Action CMMT PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING.-IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS-MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU Non-Voting 0 0 0 0 Non-Voting I PRESENTATION AND, IF DEEMED APPROPRIATE, APPROVAL OF I. THE ANNUAL REPORTS-REGARDING THE ACTIVITIES OF THE AUDIT COMMITTEE AND THE CORPORATE PRACTICES-COMMITTEE FOR THE FISCAL YEAR THAT ENDED ON DECEMBER 31, 2013, II. THE REPORT-FROM THE GENERAL DIRECTOR THAT IS PREPARED IN ACCORDANCE WITH ARTICLE 172 OF-THE GENERAL MERCANTILE COMPANIES LAW, ACCOMPANIED BY THE OPINION OF THE-OUTSIDE AUDITOR FOR THE SAME FISCAL YEAR, AND III. THE OPINION OF THE BOARD-OF DIRECTORS REGARDING THE CONTENT OF THE REPORT FROM THE GENERAL DIRECTOR-AND ITS REPORT REGARDING THE TRANSACTIONS AND ACTIVITIES IN WHICH IT HAS- INTERVENED IN ACCORDANCE WITH THAT WHICH IS PROVIDED FOR IN THE SECURITIES-MARKET LAW, INCLUDING THE REPORT THAT IS REFERRED TO IN ARTICLE 172, LINE B,-OF THE GENERAL MERCANTILE COMPANIES LAW, WHICH CONTAINS THE MAIN ACCOUNTING-CONTD Non-Voting 0 0 0 0 Non-Voting CONT CONTD AND INFORMATION POLICIES AND CRITERIA FOLLOWED IN THE PREPARATION OF-THE FINANCIAL INFORMATION, WHICH IN TURN INCLUDES THE INDIVIDUAL AND- CONSOLIDATED AUDITED FINANCIAL STATEMENTS OF GRUPO RADIO CENTRO, S.A.B. DE-C.V. TO DECEMBER 31, 2013, RESOLUTIONS IN THIS REGARD Non-Voting 0 0 0 0 Non-Voting II REPORT REGARDING THE FULFILLMENT OF THE TAX OBLIGATIONS THAT ARE THE- RESPONSIBILITY OF GRUPO RADIO CENTRO, S.A.B. DE C.V., IN ACCORDANCE WITH THAT-WHICH IS REQUIRED BY ARTICLE 86, PART XX, OF THE INCOME TAX LAW Non-Voting 0 0 0 0 Non-Voting III RESOLUTION REGARDING THE ALLOCATION OF RESULTS, THEIR DISCUSSION AND- APPROVAL, IF DEEMED APPROPRIATE Non-Voting 0 0 0 0 Non-Voting IV RESIGNATION, APPOINTMENT AND OR RATIFICATION OF THE FULL AND ALTERNATE-MEMBERS OF THE BOARD OF DIRECTORS, ITS CHAIRPERSON, SECRETARY AND VICE-SECRETARY, AFTER THE CLASSIFICATION OF THE INDEPENDENCE OF THE MEMBERS FOR- WHOM THIS IS APPROPRIATE. RESIGNATION, APPOINTMENT AND OR RATIFICATION OF THE-EXECUTIVE COMMITTEE, AUDIT COMMITTEE AND CORPORATE PRACTICES COMMITTEE,- INCLUDING THE CHAIRPERSONS OF THE LATTER TWO. ESTABLISHMENT OF COMPENSATION Non-Voting 0 0 0 0 Non-Voting V DESIGNATION OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS-THAT ARE PASSED AT THE GENERAL MEETING Non-Voting 0 0 0 0 Non-Voting GRUPO AEROPORTUARIO DEL SURESTE SAB DE CV, MEXICO Security P4950Y100 Meeting Type Annual Ticker Symbol Meeting Date 24-Apr-2014 ISIN MXP001661018 Vote Deadline Date 15-Apr-2014 Agenda 705063939 - Management Total Ballot Shares Last Vote Date 8-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action I Presentation and, if deemed appropriate, approval of the following the report from the general director prepared in accordance with article 172 of the general mercantile companies law and article 44, part XI, of the securities market law, accompanied by the opinion of the outside auditor, regarding the operations and results of the company for the fiscal year that ended on December 31, 2013, as well as the opinion of the board of directors regarding the content of that report. The report from the board of directors that is referred to in article 172, line B, of the general mercantile companies law in which are contained the main accounting information policies and criteria followed in the preparation of the financial information of the company. The report on the activities and tansactions in which the board of directors CONTD Management For 0 0 0 CONTD CONTD has intervened in accordance with article 28, part IV, line e, of the securities market law. The financial statements of the company for the fiscal year to December 31, 2013, both individual and consolidated. The annual report regarding the activities carried out by the audit committee in accordance with article 43 of the securities market law and the report regarding the subsidiaries of the company. Resolutions in this regard. The report regarding the fulfillment of the tax obligations that are the responsibility of the company from the corporate and fiscal year that ended on December 31, 2012, in accordance with that which is required under article 86, part xx, of the income tax law. Resolutions in this regard Non-Voting Non-Voting II Proposal and, if deemed appropriate, approval of the allocation of the results from the fiscal year proposal regarding the increase of the legal reserve, proposal and, if deemed appropriate, approval of the maximum amount of funds that the company can allocate to the acquisition of shares of the company for the 2014 fiscal year, in accordance with the terms of article 56 of the securities market law, proposal and, if deemed appropriate, approval of the provisions and policies related to the acquisition of shares of the company by the company. Resolutions in this regard Management For 0 0 0 III Ratification, if deemed appropriate, of the term in office of the board of directors and of the general director for the 2013 fiscal year and appointment or ratification, if deemed appropriate, of I. The persons who are part of or will join the board of directors of the company, after classification of their independence, if deemed appropriate, II. The chairperson of the audit committee, and III. Of the persons who are members of or will join the committees of the company, determination of the corresponding compensation. Resolutions in this regard Management For 0 0 0 IV Designation of delegates who will carry out the resolutions that are passed at the general meeting and, if deemed appropriate, formalize them as is appropriate. Resolutions in this regard Management For 0 0 0 NORWEGIAN CRUISE LINE HOLDINGS LTD Security G66721104 Meeting Type Annual Ticker Symbol NCLH Meeting Date 24-Apr-2014 ISIN BMG667211046 Vote Deadline Date 23-Apr-2014 Agenda 933946002 - Management Total Ballot Shares Last Vote Date 23-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1A. ELECTION OF DIRECTOR: TAN SRI LIM KOK THAY Management For 0 0 0 1B. ELECTION OF DIRECTOR: DAVID M. ABRAMS Management For 0 0 0 1C. ELECTION OF DIRECTOR: JOHN CHIDSEY Management For 0 0 0 2. APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For 0 0 0 3. APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management 1 Year 0 0 0 4. APPROVAL OF THE NORWEGIAN CRUISE LINE HOLDINGS LTD. EMPLOYEE STOCK PURCHASE PLAN Management For 0 0 0 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP ("PWC") AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2'S REMUNERATION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS Management For 0 0 0 AMERICA MOVIL SAB DE CV, MEXICO Security P0280A101 Meeting Type Special General Meeting Ticker Symbol Meeting Date 28-Apr-2014 ISIN MXP001691213 Vote Deadline Date 23-Apr-2014 Agenda 705103454 - Management Total Ballot Shares Last Vote Date 23-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action I ELECTION AND OR RATIFICATION, IF DEEMED APPROPRIATE, OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY WHOM THE SERIES L SHAREHOLDERS HAVE THE RIGHT TO DESIGNATE. RESOLUTIONS IN THIS REGARD Management For 0 0 0 II DESIGNATION OF DELEGATES WHO WILL CARRY OUT THE RESOLUTIONS THAT ARE PASSED BY THIS GENERAL MEETING AND, IF DEEMED APPROPRIATE, FORMALIZE THEM AS IS CORRECT RESOLUTIONS IN THIS REGARD Management For 0 0 0 AMERICA MOVIL SAB DE CV, MEXICO Security P0280A119 Meeting Type Special General Meeting Ticker Symbol Meeting Date 28-Apr-2014 ISIN MXP001691015 Vote Deadline Date 23-Apr-2014 Agenda 705134346- Management Total Ballot Shares Last Vote Date 23-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action I.I PRESENTATION AND, IF DEEMED APPROPRIATE, APPROVAL OF THE FOLLOWING AND RESOLUTION IN THIS REGARD: REPORT FROM THE GENERAL DIRECTOR OF THE COMPANY THAT IS PREPARED IN ACCORDANCE WITH THE TERMS OF ARTICLE , PART XI, OF THE SECURITIES MARKET LAW, ACCOMPANIED BY THE OPINION OF THE OUTSIDE AUDITOR, REGARDING THE OPERATIONS AND RESULTS OF THE COMPANY FOR THE FISCAL YEAR THAT ENDED ON DECEMBER 31, 2013, AS WELL AS THE OPINION OF THE BOARD OF DIRECTORS OF THE COMPANY REGARDING THE CONTENT OF THAT REPORT Management For 0 0 0 I.II PRESENTATION AND, IF DEEMED APPROPRIATE, APPROVAL OF THE FOLLOWING AND RESOLUTION IN THIS REGARD: REPORT FROM THE BOARD OF DIRECTORS OF THE COMPANY THAT IS REFERRED TO IN LINE B OF ARTICLE , IN WHICH ARE ESTABLISHED AND EXPLAINED THE MAIN ACCOUNTING AND INFORMATION POLICIES AND CRITERIA FOLLOWED IN THE PREPARATION OF THE FINANCIAL INFORMATION OF THE COMPANY Management For 0 0 0 I.III PRESENTATION AND, IF DEEMED APPROPRIATE, APPROVAL OF THE FOLLOWING AND RESOLUTION IN THIS REGARD: REPORT FROM THE BOARD OF DIRECTORS OF THE COMPANY REGARDING THE TRANSACTIONS AND ACTIVITIES IN WHICH IT HAS INTERVENED DURING THE 2, IN ACCORDANCE WITH THE TERMS OF ARTICLE 28, PART IV, LINE E, OF THE SECURITIES MARKET LAW Management For 0 0 0 I.IV PRESENTATION AND, IF DEEMED APPROPRIATE, APPROVAL OF THE FOLLOWING AND RESOLUTION IN THIS REGARD: ANNUAL REPORT REGARDING THE ACTIVITIES CONDUCTED BY THE AUDIT AND CORPORATE PRACTICES COMMITTEE OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF ARTICLE 43 OF THE SECURITIES MARKET LAW Management For 0 0 0 I.V PRESENTATION AND, IF DEEMED APPROPRIATE, APPROVAL OF THE FOLLOWING AND RESOLUTION IN THIS REGARD: THE AUDITED, CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY TO DECEMBER 31, 2013, WHICH INCLUDE A PROPOSAL FOR THE ALLOCATION OF PROFIT AND PAYMENT OF A CASH DIVIDEND TO THE SHAREHOLDERS OF THE COMPANY Management For 0 0 0 I.VI PRESENTATION AND, IF DEEMED APPROPRIATE, APPROVAL OF THE FOLLOWING AND RESOLUTION IN THIS REGARD: ANNUAL REPORT REGARDING THE PROGRAM FOR THE ACQUISITION AND PLACEMENT OF SHARES OF THE COMPANY FOR THE 2 Management For 0 0 0 I.VII PRESENTATION AND, IF DEEMED APPROPRIATE, APPROVAL OF THE FOLLOWING AND RESOLUTION IN THIS REGARD: REPORT REGARDING THE FULFILLMENT OF THE TAX OBLIGATIONS THAT ARE THE RESPONSIBILITY OF THE COMPANY FOR THE 2, IN ACCORDANCE WITH THAT WHICH IS PROVIDED FOR IN ARTICLE 76, PART XIX, OF THE INCOME TAX LAW AND ARTICLE 90 3A OF THE INCOME TAX REGULATIONS Management For 0 0 0 II RATIFICATION, IF DEEMED APPROPRIATE, OF THE TERM IN OFFICE OF THE BOARD OF DIRECTORS AND OF THE GENERAL DIRECTOR OF THE COMPANY FOR THE 2, IF DEEMED APPROPRIATE OF THE PERSONS WHO WILL MAKE UP THE BOARD OF DIRECTORS OF THE COMPANY, OF THE SECRETARY AND OR VICE SECRETARY OF THAT CORPORATE BODY AND OF THE CHAIRPERSON OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE OF THE COMPANY, AS WELL AS THE DETERMINATION OF THE CORRESPONDING COMPENSATION. RESOLUTIONS IN THIS REGARD Management For 0 0 0 III RATIFICATION, IF DEEMED APPROPRIATE, OF THE TERM IN OFFICE OF THE EXECUTIVE COMMITTEE, OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE AND OF THE OPERATIONS IN PUERTO RICO IN THE UNITED STATES OF AMERICA COMMITTEE OF THE COMPANY FOR THE 2, IF DEEMED APPROPRIATE, OF THE PERSONS WHO WILL MAKE UP THE EXECUTIVE COMMITTEE, THE AUDIT AND CORPORATE PRACTICES COMMITTEE AND THE OPERATIONS IN PUERTO RICO IN THE UNITED STATES OF AMERICA COMMITTEE OF THE COMPANY, AS WELL AS THE DETERMINATION OF THE CORRESPONDING COMPENSATION. RESOLUTIONS IN THIS REGARD Management For 0 0 0 IV PRESENTATION AND, IF DEEMED APPROPRIATE, APPROVAL OF A PROPOSAL TO ALLOCATE THE AMOUNT OF MXN 30 BILLION AS THE AMOUNT OF FUNDS AVAILABLE FOR THE ACQUISITION OF SHARES OF THE COMPANY, IN ACCORDANCE WITH THE TERMS OF THAT WHICH IS PROVIDED FOR IN ARTICLE 56 OF THE SECURITIES MARKET LAW. RESOLUTIONS IN THIS REGARD Management For 0 0 0 V DESIGNATION OF DELEGATES WHO WILL CARRY OUT THE RESOLUTIONS THAT ARE PASSED BY THIS GENERAL MEETING AND, IF DEEMED APPROPRIATE, FORMALIZE THEM AS IS CORRECT. RESOLUTIONS IN THIS REGARD Management For 0 0 0 SEABOARD CORPORATION Security Meeting Type Annual Ticker Symbol SEB Meeting Date 28-Apr-2014 ISIN US8115431079 Vote Deadline Date 25-Apr-2014 Agenda 933935085 - Management Total Ballot Shares Last Vote Date 25-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 STEVEN J. BRESKY For 0 0 0 2 DAVID A. ADAMSEN For 0 0 0 3 DOUGLAS W. BAENA For 0 0 0 4 EDWARD I. SHIFMAN JR. For 0 0 0 2. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For 0 0 0 3. RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS OF THE COMPANY. Management For 0 0 0 4. STOCKHOLDER PROPOSAL REQUESTING THE COMPANY TO REPORT ITS CHARITABLE, POLITICAL AND LOBBYING CONTRIBUTIONS. Shareholder Against 0 0 0 AMERICA MOVIL, S.A.B. DE C.V. Security 02364W105 Meeting Type Annual Ticker Symbol AMX Meeting Date 28-Apr-2014 ISIN US02364W1053 Vote Deadline Date 22-Apr-2014 Agenda 933981777 - Management Total Ballot Shares Last Vote Date 23-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. APPOINTMENT OR, AS THE CASE MAY BE, REELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY THAT THE HOLDERS OF THE SERIES "L" SHARES ARE ENTITLED TO APPOINT. ADOPTION OF RESOLUTIONS THEREON. Management None 0 0 0 2. APPOINTMENT OF DELEGATES TO EXECUTE AND, IF APPLICABLE, FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREON. Management None 0 0 0 GRUPO TELEVISA, S.A.B. Security 40049J206 Meeting Type Annual Ticker Symbol TV Meeting Date 29-Apr-2014 ISIN US40049J2069 Vote Deadline Date 25-Apr-2014 Agenda 934002041 - Management Total Ballot Shares Last Vote Date Item Proposal Type Recommendation For Against Abstain Take No Action L1 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS OF THE BOARD OF DIRECTORS TO BE APPOINTED AT THIS MEETING PURSUANT TO ARTICLES TWENTY SIXTH, TWENTY SEVENTH AND OTHER APPLICABLE ARTICLES OF THE CORPORATE BY-LAWS. Management 0 0 0 L2 APPOINTMENT OF DELEGATES TO CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management 0 0 0 D1 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS OF THE BOARD OF DIRECTORS TO BE APPOINTED AT THIS MEETING PURSUANT TO ARTICLES TWENTY SIXTH, TWENTY SEVENTH AND OTHER APPLICABLE ARTICLES OF THE CORPORATE BY-LAWS. Management 0 0 0 D2 APPOINTMENT OF DELEGATES TO CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management 0 0 0 AB1 PRESENTATION AND, IN ITS CASE, APPROVAL OF THE REPORTS REFERRED TO IN ARTICLE 28, PARAGRAPH IV OF THE SECURITIES MARKET LAW, INCLUDING THE FINANCIAL STATEMENTS FOR THE YEAR ENDED ON DECEMBER 31, 2, THE COMMITTEES AND THE CHIEF EXECUTIVE OFFICER OF THE COMPANY. Management 0 0 0 AB2 PRESENTATION OF THE REPORT REGARDING CERTAIN FISCAL OBLIGATIONS OF THE COMPANY, PURSUANT TO THE APPLICABLE LEGISLATION. Management 0 0 0 AB3 RESOLUTION REGARDING THE ALLOCATION OF FINAL RESULTS FOR THE YEAR ENDED ON DECEMBER 31, 2013. Management 0 0 0 AB4 RESOLUTION REGARDING (I) THE AMOUNT THAT MAY BE ALLOCATED TO THE REPURCHASE OF SHARES OF THE COMPANY PURSUANT TO ARTICLE 56, PARAGRAPH IV OF THE SECURITIES MARKET LAW; (II) THE REPORT ON THE POLICIES AND RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY, REGARDING THE ACQUISITION AND SALE OF SUCH SHARES; AND (III) THE REPORT ON THE LONG TERM RETENTION PLAN OF THE COMPANY. Management 0 0 0 AB5 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS THAT SHALL CONFORM THE BOARD OF DIRECTORS, THE SECRETARY AND OFFICERS OF THE COMPANY. Management 0 0 0 AB6 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS THAT SHALL CONFORM THE EXECUTIVE COMMITTEE. Management 0 0 0 AB7 APPOINTMENT AND/OR RATIFICATION, AS THE CASE MAY BE, OF THE CHAIRMAN OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE. Management 0 0 0 AB8 COMPENSATION TO THE MEMBERS OF THE BOARD OF DIRECTORS, OF THE EXECUTIVE COMMITTEE, OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE, AS WELL AS TO THE SECRETARY. Management 0 0 0 AB9 APPOINTMENT OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management 0 0 0 TECO ENERGY, INC. Security Meeting Type Annual Ticker Symbol TE Meeting Date 30-Apr-2014 ISIN US8723751009 Vote Deadline Date 29-Apr-2014 Agenda 933927331 - Management Total Ballot Shares Last Vote Date 25-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action ELECTION OF DIRECTOR: JAMES L. FERMAN, JR. Management For 0 0 0 ELECTION OF DIRECTOR: EVELYN V. FOLLIT Management For 0 0 0 ELECTION OF DIRECTOR: JOHN B. RAMIL Management For 0 0 0 ELECTION OF DIRECTOR: TOM L. RANKIN Management For 0 0 0 ELECTION OF DIRECTOR: WILLIAM D. ROCKFORD Management For 0 0 0 ELECTION OF DIRECTOR: PAUL L. WHITING Management For 0 0 0 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management For 0 0 0 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For 0 0 0 4 APPROVAL OF THE MATERIAL TERMS FOR PAYMENT OF PERFORMANCE-BASED ANNUAL INCENTIVE COMPENSATION UNDER THE COMPANY'S ANNUAL INCENTIVE PLAN. Management For 0 0 0 5 APPROVAL OF PERFORMANCE CRITERIA UNDER THE COMPANY'S 2, AS AMENDED. Management For 0 0 0 6 APPROVAL OF THE SHAREHOLDER PROPOSAL REQUESTING ISSUANCE OF A POLITICAL CONTRIBUTIONS REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against 0 0 0 FRESH DEL MONTE PRODUCE INC. Security G36738105 Meeting Type Annual Ticker Symbol FDP Meeting Date 30-Apr-2014 ISIN KYG367381053 Vote Deadline Date 29-Apr-2014 Agenda 933958071 - Management Total Ballot Shares Last Vote Date 23-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1A ELECTION OF DIRECTOR: MICHAEL J. BERTHELOT Management For 0 0 0 1B ELECTION OF DIRECTOR: ROBERT S. BUCKLIN Management For 0 0 0 1C ELECTION OF DIRECTOR: MADELEINE L. CHAMPION Management For 0 0 0 2. PROPOSAL TO APPROVE AND ADOPT THE COMPANY'S FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 27, 2013. Management For 0 0 0 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 26, 2014. Management For 0 0 0 4. PROPOSAL TO APPROVE THE COMPANY'S DIVIDEND PAYMENT FOR THE FISCAL YEAR ENDED DECEMBER 27, 2$0.(SHAREHOLDERS) OF THE COMPANY ON MAY 7, 2, 2014. Management For 0 0 0 5. PROPOSAL TO APPROVE THE COMPANY'S 2 Management For 0 0 0 6. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION FOR THE 2 Management For 0 0 0 GRUPO MEXICO SAB DE CV Security P49538112 Meeting Type Annual Ticker Symbol Meeting Date 30-Apr-2014 ISIN MXP370841019 Vote Deadline Date 25-Apr-14 Agenda 705164375 - Management Total Ballot Shares Last Vote Date 23-Apr-2014 Item Proposal Type Recommendation For Against Abstain Take No Action I THE REPORT FROM THE CHIEF EXECUTIVE OFFICER OF THE COMPANY FOR THE FISCAL YEAR THAT RAN FROM JANUARY 1 TO DECEMBER 31, 2013. DISCUSSION AND APPROVAL, IF DEEMED APPROPRIATE, OF THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES TO DECEMBER 31, 2013. PRESENTATION OF THE OPINIONS AND REPORTS THAT ARE REFERRED TO IN ARTICLE 28, PART IV, LINES A, C, D AND E OF THE SECURITIES MARKET LAW, REGARDING THE FISCAL YEAR THAT RAN FROM JANUARY 1 TO DECEMBER 31, 2013. RESOLUTIONS IN THIS REGARD Management For 0 0 0 II READING OF THE REPORT REGARDING THE FULFILLMENT OF THE TAX OBLIGATIONS THAT ARE REFERRED TO IN PART XX OF ARTICLE 86 OF THE INCOME TAX LAW DURING THE 2 Management For 0 0 0 III RESOLUTION REGARDING THE ALLOCATION OF PROFIT FROM THE FISCAL YEAR THAT ENDED ON DECEMBER 31, 2013 Management For 0 0 0 IV THE REPORT THAT IS REFERRED TO IN PART III OF ARTICLE 60 OF THE PROVISIONS OF A GENERAL NATURE THAT ARE APPLICABLE TO THE ISSUERS OF SECURITIES AND OTHER SECURITIES MARKET PARTICIPANTS, INCLUDING A REPORT REGARDING THE ALLOCATION OF THE RESULTS INTENDED FOR THE ACQUISITION OF THE SHARES OF Management For 0 0 0 CONT THE COMPANY DURING THE FISCAL YEAR THAT ENDED ON DECEMBER 31, 2013. DETERMINATION OF THE MAXIMUM AMOUNT OF FUNDS TO BE ALLOCATED TO THE ACQUISITION OF THE SHARES OF THE COMPANY DURING THE 2 Non-Voting V RESOLUTION REGARDING THE RATIFICATION OF THE ACTS THAT WERE DONE BY THE BOARD OF DIRECTORS, THE CHIEF EXECUTIVE OFFICER AND ITS COMMITTEES DURING THE FISCAL YEAR THAT RAN FROM JANUARY 1 TO DECEMBER 31, 2013 Management For 0 0 0 VI APPOINTMENT OR REELECTION, IF DEEMED APPROPRIATE, OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY AND THE CLASSIFICATION OF THEIR INDEPENDENCE IN ACCORDANCE WITH ARTICLE 26 OF THE SECURITIES MARKET LAW. APPOINTMENT OR REELECTION, IF DEEMED APPROPRIATE, OF THE MEMBERS OF THE COMMITTEES OF THE BOARD OF DIRECTORS AND OF THEIR CHAIRPERSONS Management For 0 0 0 VII PROPOSAL REGARDING THE COMPENSATION FOR THE MEMBERS OF THE BOARD OF DIRECTORS AND FOR THE MEMBERS OF THE COMMITTEES OF THE BOARD OF DIRECTORS. RESOLUTIONS IN THIS REGARD Management For 0 0 0 VIII DESIGNATION OF THE DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS THAT ARE PASSED BY THIS GENERAL MEETING. RESOLUTIONS IN THIS REGARD Management For 0 0 0 NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 08-May-2014 ISIN US6558441084 Vote Deadline Date 07-May-2014 Agenda 933946127 - Management Total Ballot Shares Last Vote Date 7-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For 0 0 0 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For 0 0 0 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For 0 0 0 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For 0 0 0 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For 0 0 0 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For 0 0 0 1G. ELECTION OF DIRECTOR: STEVEN F. LEER Management For 0 0 0 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For 0 0 0 1I. ELECTION OF DIRECTOR: AMY E. MILES Management For 0 0 0 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management For 0 0 0 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For 0 0 0 1L. ELECTION OF DIRECTOR: JAMES A. SQUIRES Management For 0 0 0 1M. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management For 0 0 0 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For 0 0 0 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For 0 0 0 4. STOCKHOLDER PROPOSAL CONCERNING AN INDEPENDENT CHAIRMAN OF THE BOARD OF DIRECTORS. Shareholder Against 0 0 0 TAHOE RESOURCES INC. Security Meeting Type Annual Ticker Symbol TAHO Meeting Date 08-May-2014 ISIN CA8738681037 Vote Deadline Date 05-May-2014 Agenda 933970659 - Management Total Ballot Shares Last Vote Date 6-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 01 ELECTION OF DIRECTORS Management 1 LORNE B. ANDERSON For 0 0 0 2 JOHN P. BELL For 0 0 0 3 TANYA M. JAKUSCONEK For 0 0 0 4 C. KEVIN MCARTHUR For 0 0 0 5 A. DAN ROVIG For 0 0 0 6 PAUL B. SWEENEY For 0 0 0 7 JAMES S. VOORHEES For 0 0 0 8 KENNETH F. WILLIAMSON For 0 0 0 02 APPOINTMENT OF DELOITTE LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR. Management For 0 0 0 03 TO APPROVE AN ORDINARY RESOLUTION APPROVING THE CONTINUATION AND AMENDMENT AND RESTATEMENT OF THE COMPANY'S SHAREHOLDER RIGHTS PLAN, AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR FOR THE MEETING. Management For 0 0 0 VULCAN MATERIALS COMPANY Security Meeting Type Annual Ticker Symbol VMC Meeting Date 09-May-2014 ISIN US9291601097 Vote Deadline Date 08-May-2014 Agenda 933944161 - Management Total Ballot Shares Last Vote Date 7-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action ELECTION OF DIRECTOR: O.B. GRAYSON HALL, JR Management For 0 0 0 ELECTION OF DIRECTOR: DONALD M. JAMES Management For 0 0 0 ELECTION OF DIRECTOR: JAMES T. PROKOPANKO Management For 0 0 0 ELECTION OF DIRECTOR: KATHLEEN W. THOMPSON Management For 0 0 0 2. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For 0 0 0 3. PROPOSAL TO APPROVE THE EXECUTIVE INCENTIVE PLAN. Management For 0 0 0 4. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For 0 0 0 ROYAL CARIBBEAN CRUISES LTD. Security V7780T103 Meeting Type Annual Ticker Symbol RCL Meeting Date 12-May-2014 ISIN LR0008862868 Vote Deadline Date 09-May-2014 Agenda 933954869 - Management Total Ballot Shares Last Vote Date 7-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1A. ELECTION OF DIRECTOR: JOHN F. BROCK Management For 0 0 0 1B. ELECTION OF DIRECTOR: EYAL M. OFER Management For 0 0 0 1C. ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For 0 0 0 1D. ELECTION OF DIRECTOR: VAGN O. SORENSEN Management For 0 0 0 1E. ELECTION OF DIRECTOR: ARNE ALEXANDER WILHELMSEN Management For 0 0 0 2. ADVISORY APPROVAL OF THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For 0 0 0 3. APPROVAL OF THE AMENDMENT TO THE COMPANY'S 1 Management For 0 0 0 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For 0 0 0 CUBAN ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol Meeting Date 12-May-2014 ISIN US2296151093 Vote Deadline Date 09-May-2014 Agenda 933992996 - Management Total Ballot Shares Last Vote Date 7-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 ELISA D. GARCIA C. For 0 0 0 2 STEPHEN E. HARE For 0 0 0 3 IRVING LITTMAN For 0 0 0 POPULAR, INC. Security Meeting Type Annual Ticker Symbol BPOP Meeting Date 13-May-2014 ISIN PR7331747001 Vote Deadline Date 12-May-2014 Agenda 933943450 - Management Total Ballot Shares Last Vote Date 7-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1A) ELECTION OF CLASS III DIRECTOR FOR A THREE-YEAR TERM: MARIA LUISA FERRE Management For 0 0 0 1B) ELECTION OF CLASS III DIRECTOR FOR A THREE-YEAR TERM: C. KIM GOODWIN Management For 0 0 0 1C) ELECTION OF CLASS III DIRECTOR FOR A THREE-YEAR TERM: WILLIAM J. TEUBER JR. Management For 0 0 0 1D) ELECTION OF CLASS II DIRECTOR FOR A TWO-YEAR TERM: JOHN W. DIERCKSEN Management For 0 0 0 2) TO APPROVE AN ADVISORY VOTE OF THE CORPORATION'S EXECUTIVE COMPENSATION PROGRAM. Management For 0 0 0 3) TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION FOR 2014. Management For 0 0 0 THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 16-May-2014 ISIN US9598021098 Vote Deadline Date 15-May-2014 Agenda 933960393 - Management Total Ballot Shares Last Vote Date 13-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1A ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For 0 0 0 1B ELECTION OF DIRECTOR: HIKMET ERSEK Management For 0 0 0 1C ELECTION OF DIRECTOR: JACK M. GREENBERG Management For 0 0 0 1D ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For 0 0 0 1E ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For 0 0 0 1F ELECTION OF DIRECTOR: FRANCES FRAGOS TOWNSEND Management For 0 0 0 1G ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For 0 0 0 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For 0 0 0 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For 0 0 0 4 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder Against 0 0 0 5 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against 0 0 0 6 STOCKHOLDER PROPOSAL REGARDING NEW BOARD COMMITTEE Shareholder Against 0 0 0 WATSCO, INC. Security Meeting Type Annual Ticker Symbol WSO Meeting Date 19-May-2014 ISIN US9426222009 Vote Deadline Date 16-May-2014 Agenda 933992542 - Management Total Ballot Shares Last Vote Date 7-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. DIRECTOR Management 1 STEVEN R. FEDRIZZI For 0 0 0 2. TO APPROVE THE WATSCO, INC. 2 Management For 0 0 0 3. TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For 0 0 0 EVERTEC, INC. Security 30040P103 Meeting Type Annual Ticker Symbol EVTC Meeting Date 20-May-2014 ISIN PR30040P1032 Vote Deadline Date 19-May-2014 Agenda 933969985 - Management Total Ballot Shares Last Vote Date 7-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1A. ELECTION OF DIRECTOR: FRANK G. D'ANGELO Management For 0 0 0 1B. ELECTION OF DIRECTOR: PETER HARRINGTON Management For 0 0 0 1C. ELECTION OF DIRECTOR: JORGE JUNQUERA Management For 0 0 0 1D. ELECTION OF DIRECTOR: TERESITA LOUBRIEL Management For 0 0 0 1E. ELECTION OF DIRECTOR: NESTOR O. RIVERA Management For 0 0 0 1F. ELECTION OF DIRECTOR: ALAN H. SCHUMACHER Management For 0 0 0 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For 0 0 0 MASTEC, INC. Security Meeting Type Annual Ticker Symbol MTZ Meeting Date 22-May-2014 ISIN US5763231090 Vote Deadline Date 21-May-2014 Agenda 933966268 - Management Total Ballot Shares Last Vote Date 7-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 ERNST N. CSISZAR For 0 0 0 2 JULIA L. JOHNSON For 0 0 0 3 JORGE MAS For 0 0 0 4 DANIEL RESTREPO For 0 0 0 2. TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For 0 0 0 3. TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For 0 0 0 CHIQUITA BRANDS INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol CQB Meeting Date 22-May-2014 ISIN US1700328099 Vote Deadline Date 21-May-2014 Agenda 933978085 - Management Total Ballot Shares Last Vote Date 13-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1A. ELECTION OF DIRECTOR: KERRII B. ANDERSON Management For 0 0 0 1B. ELECTION OF DIRECTOR: HOWARD W. BARKER, JR. Management For 0 0 0 1C. ELECTION OF DIRECTOR: CLARE M. HASLER-LEWIS Management For 0 0 0 1D. ELECTION OF DIRECTOR: CRAIG E. HUSS Management For 0 0 0 1E. ELECTION OF DIRECTOR: EDWARD F. LONERGAN Management For 0 0 0 1F. ELECTION OF DIRECTOR: JEFFREY N. SIMMONS Management For 0 0 0 1G. ELECTION OF DIRECTOR: STEVEN P. STANBROOK Management For 0 0 0 1H. ELECTION OF DIRECTOR: RONALD V. WATERS III Management For 0 0 0 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For 0 0 0 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For 0 0 0 4. APPROVE AMENDMENT TO THE COMPANY'S THIRD RESTATED CERTIFICATE OF INCORPORATION REGARDING SIMPLE MAJORITY VOTE. Management For 0 0 0 5. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING AN EXECUTIVE EQUITY RETENTION POLICY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against 0 0 0 MARTIN MARIETTA MATERIALS, INC. Security Meeting Type Annual Ticker Symbol MLM Meeting Date 22-May-2014 ISIN US5732841060 Vote Deadline Date 21-May-2014 Agenda 933995601 - Management Total Ballot Shares Last Vote Date 7-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1A. ELECTION OF DIRECTOR: SUE W. COLE Management For 0 0 0 1B. ELECTION OF DIRECTOR: MICHAEL J. QUILLEN Management For 0 0 0 1C. ELECTION OF DIRECTOR: STEPHEN P. ZELNAK, JR. Management For 0 0 0 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management For 0 0 0 3. APPROVAL, BY A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF MARTIN MARIETTA MATERIALS, INC.'S NAMED EXECUTIVE OFFICERS. Management For 0 0 0 CARIBBEAN UTILITIES COMPANY, LTD. Security G1899E146 Meeting Type Annual and Special Ticker Symbol CUPUF Meeting Date 27-May-2014 ISIN KYG1899E1465 Vote Deadline Date 22-May-2014 Agenda 933979443 - Management Total Ballot Shares Last Vote Date 23-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 01 ELECTION OF DIRECTORS Management 1 J. BRYAN BOTHWELL For 0 0 0 2 FRANK J. CROTHERS For 0 0 0 3 SHEREE L. EBANKS For 0 0 0 4 WOODROW S. FOSTER For 0 0 0 5 J. F. RICHARD HEW For 0 0 0 6 JOSEPH A. IMPARATO For 0 0 0 7 EARL A. LUDLOW For 0 0 0 8 H. STANLEY MARSHALL For 0 0 0 9 EDDINTON M. POWELL For 0 0 0 10 DAVID E. RITCH For 0 0 0 11 PETER A. THOMSON For 0 0 0 12 LYNN R. YOUNG For 0 0 0 02 THE REAPPOINTMENT OF ERNST & YOUNG LTD. AS AUDITORS OF THE COMPANY AND THE AUTHORIZATION OF THE DIRECTORS TO FIX THE AUDITORS' REMUNERATION; Management For 0 0 0 03 THE AMENDMENTS TO THE ARTICLES OF INCORPORATION OF THE COMPANY AS SET OUT IN THE INFORMATION CIRCULAR DATED MARCH 31, 2014. Management For 0 0 0 GRUPO CASA SABA SAB DE CV, MEXICO Security P0603H106 Meeting Type Ordinary General Meeting Ticker Symbol Meeting Date 27-May-14 ISIN MXP690641016 Vote Deadline Date 21-May-14 Agenda 705283226 - Management Total Ballot Shares Last Vote Date 21-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. DISCUSSION AND, IF DEEMED APPROPRIATE, RATIFICATION OF THE UNANIMOUS RESOLUTIONS THAT WERE PASSED OUTSIDE OF THE MEETING BY ALL OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY ON APRIL 30, 2014 Management For 0 0 0 2. DISCUSSION AND, IF DEEMED APPROPRIATE, APPROVAL REGARDING THE DISPOSITION, BY ONE OF THE SUBSIDIARIES OF THE COMPANY, OF ALL OF THE SHARES THAT ARE REPRESENTATIVE OF THE SHARE CAPITAL OF THE CHILEAN CORPORATE ENTITY FARMACIA AHUMADA, S.A. THAT IT IS THE OWNER OF AND OF ALL OF ITS SUBSIDIARIES IN FAVOR OF ALLIANCE BOOTS LATIN AMERICA LIMITED Management For 0 0 0 3. DESIGNATION OF THE DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS THAT ARE PASSED BY THIS GENERAL MEETING Management For 0 0 0 CONSOLIDATED WATER COMPANY LIMITED Security G23773107 Meeting Type Annual Ticker Symbol CWCO Meeting Date 28-May-2014 ISIN KYG237731073 Vote Deadline Date 27-May-2014 Agenda 933987488 - Management Total Ballot Shares Last Vote Date 23-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 CARSON K. EBANKS For 0 0 0 2 RICHARD L. FINLAY For 0 0 0 3 CLARENCE B. FLOWERS, JR For 0 0 0 4 FREDERICK W. MCTAGGART For 0 0 0 2. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For 0 0 0 3. THE RATIFICATION OF THE SELECTION OF MARCUM LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014, AT THE REMUNERATION TO BE DETERMINED BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS. Management For 0 0 0 SEACOR HOLDINGS INC. Security Meeting Type Annual Ticker Symbol CKH Meeting Date 28-May-2014 ISIN US8119041015 Vote Deadline Date 27-May-2014 Agenda 934013828 - Management Total Ballot Shares Last Vote Date 23-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 CHARLES FABRIKANT For 0 0 0 2 DAVID R. BERZ For 0 0 0 3 PIERRE DE DEMANDOLX For 0 0 0 4 OIVIND LORENTZEN For 0 0 0 5 ANDREW R. MORSE For 0 0 0 6 R. CHRISTOPHER REGAN For 0 0 0 7 STEVEN J. WISCH For 0 0 0 2. ADVISORY APPROVAL OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION Management For 0 0 0 3. REAPPROVAL OF THE COMPANY'S MANAGEMENT INCENTIVE PLAN Management For 0 0 0 4. APPROVAL OF THE 2 Management For 0 0 0 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS SEACOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For 0 0 0 SPANISH BROADCASTING SYSTEM, INC. Security Meeting Type Annual Ticker Symbol SBSA Meeting Date 06-Jun-2014 ISIN US8464258339 Vote Deadline Date 05-Jun-2014 Agenda 934018006 - Management Total Ballot Shares Last Vote Date 23-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 RAUL ALARCON For 0 0 0 2 JOSEPH A. GARCIA For 0 0 0 3 MANUEL E. MACHADO For 0 0 0 4 JASON L. SHRINSKY For 0 0 0 5 JOSE A. VILLAMIL For 0 0 0 6 MITCHELL A. YELEN For 0 0 0 STEINER LEISURE LIMITED Security P8744Y102 Meeting Type Annual Ticker Symbol STNR Meeting Date 11-Jun-2014 ISIN BSP8744Y1024 Vote Deadline Date 10-Jun-2014 Agenda 934005287 - Management Total Ballot Shares Last Vote Date 23-May-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 LEONARD I. FLUXMAN For 0 0 0 2 MICHELE STEINER WARSHAW For 0 0 0 3 STEVEN J. PRESTON For 0 0 0 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For 0 0 0 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For 0 0 0 FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 17-Jun-2014 ISIN US35671D8570 Vote Deadline Date 16-Jun-2014 Agenda 933999180 - Management Total Ballot Shares Last Vote Date 16-Jun-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTORS Management 1 RICHARD C. ADKERSON For 0 0 0 2 ROBERT J. ALLISON, JR. For 0 0 0 3 ALAN R. BUCKWALTER, III For 0 0 0 4 ROBERT A. DAY For 0 0 0 5 JAMES C. FLORES For 0 0 0 6 GERALD J. FORD For 0 0 0 7 THOMAS A. FRY, III For 0 0 0 8 H. DEVON GRAHAM, JR. For 0 0 0 9 LYDIA H. KENNARD For 0 0 0 10 CHARLES C. KRULAK For 0 0 0 11 BOBBY LEE LACKEY For 0 0 0 12 JON C. MADONNA For 0 0 0 13 DUSTAN E. MCCOY For 0 0 0 14 JAMES R. MOFFETT For 0 0 0 15 STEPHEN H. SIEGELE For 0 0 0 16 FRANCES FRAGOS TOWNSEND For 0 0 0 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For 0 0 0 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For 0 0 0 4 APPROVAL OF THE FREEPORT-MCMORAN COPPER & GOLD INC. ANNUAL INCENTIVE PLAN. Management For 0 0 0 5 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Shareholder Against 0 0 0 ATLANTIC TELE-NETWORK, INC. Security Meeting Type Annual Ticker Symbol ATNI Meeting Date 17-Jun-2014 ISIN US0490792050 Vote Deadline Date 16-Jun-2014 Agenda 933999306 - Management Total Ballot Shares Last Vote Date 12-Jun-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. ELECTION OF DIRECTORS Management 1 MARTIN L. BUDD For 0 0 0 2 MICHAEL T. FLYNN For 0 0 0 3 LIANE J. PELLETIER For 0 0 0 4 CORNELIUS B. PRIOR, JR. For 0 0 0 5 MICHAEL T. PRIOR For 0 0 0 6 CHARLES J. ROESSLEIN For 0 0 0 2. TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For 0 0 0 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2014. Management For 0 0 0 IMPELLAM GROUP PLC, LUTON Security G47192110 Meeting Type Anuuanl General Meeting Ticker Symbol Meeting Date 18-Jun-14 ISIN GB00B8HWGJ55 Vote Deadline Date 12-Jun-14 Agenda 705305058- Management Total Ballot Shares Last Vote Date 12-Jun-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. THAT THE COMPANY'S ANNUAL REPORT AND FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND THE AUDITORS FOR THE FINANCIAL YEAR ENDED 27 DECEMBER 2013 (THE "2013 ACCOUNTS") BE RECEIVED, CONSIDERED AND ADOPTED Management For 0 0 0 2. THAT MIKE ETTLING BE ELECTED AS A DIRECTOR OF THE COMPANY Management For 0 0 0 3 THAT ANDREW WILSON BE RE-ELECTED AS A DIRECTOR OF THE COMPANY Management For 0 0 0 4 THAT JULIA ROBERTSON BE RE-ELECTED AS CHIEF EXECUTIVE OFFICER OF THE COMPANY Management For 0 0 0 5 THAT ANGELA ENTWISTLE BE RE-ELECTED AS A DIRECTOR OF THE COMPANY Management For 0 0 0 6 THAT EILEEN KELLIHER BE RE-ELECTED AS A DIRECTOR OF THE COMPANY Management For 0 0 0 7 THAT SHANE STONE BE RE-ELECTED AS A DIRECTOR OF THE COMPANY Management For 0 0 0 8 THAT PRICEWATERHOUSECOOPERS LLP BE RE-APPOINTED AS AUDITORS OF THE COMPANY TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY Management For 0 0 0 9 THAT THE DIRECTORS BE AUTHORISED TO DETERMINE THE REMUNERATION OF THE AUDITORS Management For 0 0 0 10 THAT A FINAL DIVIDEND OF 7 PENCE PER ORDINARY SHARE IN RESPECT OF THE YEAR ENDED 27 DECEMBER 2 Management For 0 0 0 11 TO GRANT THE DIRECTORS POWER TO MAKE POLITICAL DONATIONS AND TO INCUR POLITICAL EXPENDITURE UP TO AN AGGREGATE AMOUNT OF GBP 50,000 Management For 0 0 0 12 TO GRANT THE DIRECTORS AUTHORITY TO ISSUE RELEVANT SECURITIES UP TO AN AGGREGATE NOMINAL VALUE OF GBP 146,400 Management For 0 0 0 13 TO DISAPPLY THE PRE-EMPTION RIGHTS IN RESPECT OF EQUITY SECURITIES IN RELATION TO A RIGHTS ISSUE AND UP TO A NOMINAL VALUE OF GBP 43,920 Management For 0 0 0 14 TO GRANT THE DIRECTORS POWER TO BUY BACK A MAXIMUM OF 4,392, Management For 0 0 0 GUSBOURNE PLC, LONDON Security G4287K104 Meeting Type Anuuanl General Meeting Ticker Symbol Meeting Date 26-Jun-14 ISIN GB00B8TS4M09 Vote Deadline Date 20-Jun-14 Agenda 705356207- Management Total Ballot Shares Last Vote Date 20-Jun-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. TO RECEIVE THE COMPANY'S ANNUAL ACCOUNTS FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2' REPORT AND THE AUDITOR'S REPORT ON THOSE ACCOUNTS Management For 0 0 0 2. TO RE-APPOINT BDO LLP AS AUDITORS Management For 0 0 0 3 TO AUTHORISE THE DIRECTORS TO SET THE AUDITORS' REMUNERATION Management For 0 0 0 4 TO RE-APPOINT BEN WALGATE AS A DIRECTOR OF THE COMPANY Management For 0 0 0 5 TO RE-APPOINT ANDREW WEEBER AS A DIRECTOR OF THE COMPANY Management For 0 0 0 6 TO RE-APPOINT PAUL BENTHAM AS A DIRECTOR OF THE COMPANY Management For 0 0 0 7 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES PURSUANT TO SECTION Management For 0 0 0 8 TO DISAPPLY SECTION Management For 0 0 0 9 TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES Management For 0 0 0 10 05 JUN 2014: PLEASE NOTE THAT THIS IS A REVISION DUE TO MODIFICATION TO TEXT OF RESOLUTION 1. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT VOTE AGAIN UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. Non-Voting MARTIN MARIETTA MATERIALS, INC. Security Meeting Type Special Ticker Symbol MLM Meeting Date 30-Jun-2014 ISIN US5732841060 Vote Deadline Date 27-Jun-2014 Agenda 934041055 - Management Total Ballot Shares Last Vote Date 27-Jun-2014 Item Proposal Type Recommendation For Against Abstain Take No Action 1. APPROVE THE ISSUANCE OF MARTINMARIETTA MATERIALS, INC. ("MARTIN MARIETTA") COMMON STOCK TO TEXAS INDUSTRIES, INC. ("TXI") STOCKHOLDERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 27, 2014, BY AND AMONG MARTIN MARIETTA, TXI AND PROJECT HOLDING, INC. (THE "SHARE ISSUANCE PROPOSAL"). Management For 0 0 0 2. APPROVE THE ADJOURNMENT OF THE MARTIN MARIETTA SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE SHARE ISSUANCE PROPOSAL (THE "MARTIN MARIETTA ADJOURNMENT PROPOSAL"). Management For 0 0 0 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Herzfeld Caribbean Basin Fund, Inc. By (Signature and Title)* /s/ Thomas J. Herzfeld - President & Chairman Date August28, 2014 * Print the name and title of each signing officer
